Citation Nr: 1520373	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  06-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for vestigial burns of the right foot with amputation of the right little toe.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This issue was previously remanded by the Board in September 2010 and October 2011.


FINDING OF FACT

Throughout the period on appeal, the Veteran's vestigial burns of the right foot with amputation of the right little toe was productive of moderately severe disability as a result of chronic, moderately severe pain and a moderate impact on daily activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for vestigial burns of the right foot with amputation of the right little toe have not been met at any point during the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  February 2005, September 2006, and September 2010 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In September 2010, the Board remanded the Veteran's claim in order to obtain a new VA examination to determine the current nature and severity of his service-connected disability.  The Veteran underwent VA examination in September 2010.  However, in October 2011 the Board again remanded the Veteran's claim, as it was inextricably intertwined with the issue of whether the RO committed clear and unmistakable error (CUE) by failing to assign a separate rating for the Veteran's amputated right little toe in the July 1975 rating decision granting service connection for the Veteran's right foot disability.  The Board directed that the RO adjudicate the issue of whether it committed CUE, and then return the issue of entitlement to a disability rating in excess of 20 percent for vestigial burns of the right foot with amputation of the right little toe to the Board.  The RO found in an October 2012 Supplemental Statement of the Case that no CUE was committed in the July 1975 rating decision, and the Veteran did not appeal that decision.  In addition to the September 2010 VA examination, the Veteran also underwent VA examination in March 2005, May 2005, April 2013, and September 2014.  Upon review, the Board finds the VA examinations of record, when considered together, sufficient and adequate for rating the disability on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements and performed physical examinations.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the RO substantially complied with the September 2010 and October 2011 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

Under Diagnostic Code 5284, a 10 percent rating is provided for a "moderate" foot injury.  A 20 percent rating is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2014).

Throughout the period on appeal, the Veteran's service-connected vestigial burns of the right foot with amputation of the right little toe is assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Thus, in order to warrant a higher rating, the evidence would have to demonstrate a "severe" foot injury or actual loss of use of the foot.

The Veteran first underwent VA examination in connection with his increased rating claim in March 2005.  The VA examiner found that the Veteran had pain, abnormal motion of the ankles and feet, giving way, and stiffness.  He had a normal gait.  The Veteran also had some functional limitation on standing and walking.  There were moderate effects on the ability to do chores, shopping, exercise, sports, and recreation.  There were no effects on the Veteran's ability to feed, bathe, dress, toilet, or groom himself.  The Veteran could stand for more than one, but less than three, hours and could walk for one to three miles.  There was no instability, swelling, heat, or redness.  There was no fatigue of motion, and there was some evidence of abnormal weight bearing.  The Veteran's injury was moderate in severity.

The Veteran next underwent VA examination in September 2010.  There, the VA examiner found no evidence of swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, painful motion, instability, abnormal weight bearing, or flare ups.  The Veteran had pain in the mid-plantar aspect while walking.  Again, the Veteran could stand for more than one, but less than three, hours and walk one to three miles.  The Veteran stated that he was able to play golf and was ambulatory without assistance.  There was no muscle atrophy.  The VA examiner found that there were mild effects on the Veteran's ability to do chores, exercise, and sports.

An April 2013 VA examiner found that the Veteran's foot condition did not impact his ability to work.  The Veteran did not use any assistive devices, and showed no evidence of metatarsalgia, hammer toes, hallux valgus, hallux rigidus, clawfoot, or malunion of tarsal or metatarsal bones.  The Veteran's foot had scars, but none that were painful or unstable, or with a total area greater than 39 square centimeters.

The Veteran again underwent VA examination in September 2014 in connection with his claim for arthritis of the left foot; however, the VA examiner also addressed the Veteran's right foot condition.  The VA examiner noted hallux rigidus.  The Veteran had chronic increasing pain, usually rated as a two on a scale of one to 10, with increases up to eight to 10 with intermittent spasms.  The Veteran had occasional tripping due to weakness of flexion, and pain on the use of feet which was not accentuated on manipulation.  The Veteran had no evidence of swelling, extreme tenderness, or characteristic calluses.  The Veteran had functional loss due to less movement than normal and pain on weight bearing.  He had pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time, with weakness on flexion and extension rated at a four out of five, and pain during an extended time on his feet.  There was no other functional loss.  

The Board is cognizant of the Rating Schedule's focus on the occupational impairment resulting from a service-connected disability, and as such, the Board affords significant probative value to the Veteran's statements concerning the effects of his vestigial burns of the right foot with amputation of the right little toe on his occupation during the period on appeal.  The Veteran reported that he chose to give up at least one job due to the amount of time he was expected to spend on his feet.  The March 2005 VA examiner reported that there were significant effects on the Veteran's occupation due to decreased mobility, weakness or fatigue, and pain.  However, the September 2010 VA examiner found no significant occupational effects.  The April 2013 VA examiner also stated that the Veteran's right foot disability had no effect on his ability to work, and indicated that the Veteran was employed.  The September 2014 VA examiner indicated that the Veteran's right foot condition impacted his ability to work in that he needed a job where he could frequently change position to get on and off his feet.  

The Board also acknowledges the competent lay statements of the Veteran and his friends describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has reported worsening pain, particularly with prolonged standing or walking.  His wife noted that the Veteran experienced pain at night with occasional spasms.

Based on the foregoing, the competent evidence does not demonstrate that the Veteran's vestigial burns of the right foot with amputation of the right little toe resulted in severe disability such that a disability rating in excess of 20 percent is warranted at any time during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as DeLuca, while there is some evidence of functional loss due to pain, fatigue, and weakness, the Board finds that the nature of the Veteran's functional loss is properly contemplated by the 20 percent disability rating currently assigned.

The Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  

Further, the Board has considered whether any separate evaluation may be warranted for the Veteran's disability under the Rating Schedule as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected vestigial burns of the right foot with amputation of the right little toe.  While the September 2014 VA examiner noted evidence of hallux rigidus, it was reported to be of mild or moderate severity, which does not warrant a compensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281.  Further, while the Veteran has scarring associated with his right foot disability, no compensable rating is allowed here.  38 C.F.R. § 4.118, Diagnostic Code 7801, provides a 10 percent evaluation for burn scares not of the head, face, or neck that are deep and nonlinear, which measure at least 39 square centimeters (cm).  May 2005 and September 2010 VA examinations conducted for the purpose of evaluating the Veteran's scars found two scars of the right foot, measuring a total of approximately 15.5 cm.  As the Veteran's scars associated with the vestigial burns of the left foot do not measure at least 39 square cm, a separate evaluation is not warranted.  Id.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for vestigial burns of the right foot with amputation of the right little toe, the benefit of the doubt doctrine does not apply.  38 C.F.R. § 4.71a, Diagnostic Code 5284; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected vestigial burns of the right foot with amputation of the right little toe is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 
38 C.F.R. § 4.17a, Diagnostic Code 5284.  During the period on appeal, the Veteran's vestigial burns of the right foot with amputation of the right little toe was manifested by pain, stiffness, and difficulty standing or walking for long periods.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of right foot injury, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

Here, a claim for a TDIU was denied by the RO in a June 2013 rating decision.  As the Veteran has not appealed the unfavorable decision nor submitted any further evidence alleging an inability to work due to his service-connected disabilities, the issue of entitlement to a TDIU has not been raised by the record since it was last denied and therefore is not before the Board.


ORDER

Entitlement to a disability rating in excess of 20 percent for vestigial burns of the right foot with amputation of the right little toe is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


